DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 167/246,921 filed on 05/03/2021 is presented for examination. Claims 1-18 are pending.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of patented application number US US10,998,586 – except ‘…discharging process to discharge at least one of the battery cells’ of the claim limitations, which is same as “… upon detection of the charge imbalance’ do same discharging to balance as the specification and support figures indicates. This is a statutory double patenting rejection. See claims comparison in the table below.
Claim 1 of the instant application 17/246,921
Claim 1 of Patented application US10,998,586 
1. An electrical combination comprising: 
a power tool including power tool terminals; 
a battery pack configured to be interfaced with the power tool, 
the battery pack including a battery pack housing, at least three terminals including a positive terminal, a negative terminal, and 
a sense terminal, the at least three terminals configured to be interfaced with corresponding terminals of the power tool, 
and a plurality of rechargeable battery cells arranged within and supported by the housing, each of the battery cells having a respective state of charge, 
power being transferable between the battery cells and the power tool; 
a balancing circuit configured to detect a charge imbalance among the battery cells based on a plurality of voltages of the plurality of rechargeable battery cells detected at substantially the same time; and 
a control circuit configured to initiate a controlled discharging process to discharge at least one of the battery cells whose present state of charge is high relative to a present state of charge of another of the battery cells, the control circuit including a microprocessor.
1. An electrical combination comprising: 
a power tool including power tool terminals; a battery pack configured to be interfaced with the power tool, 
the battery pack including a battery pack housing, at least three terminals including a positive terminal, a negative terminal, and
 a sense terminal, the at least three terminals configured to be interfaced with corresponding terminals of the power tool, and a plurality of rechargeable battery cells arranged within and supported by the housing, each of the battery cells having a respective state of charge, 
power being transferable between the battery cells and the power tool; 
a balancing circuit configured to detect a charge imbalance among the battery cells based on a plurality of voltages of the plurality of rechargeable battery cells detected at substantially the same time; 
and a control circuit configured to balance the battery cells upon detection of the charge imbalance by the balancing circuit, the control circuit including a microprocessor.



Claims 2-8 of the instant application are dependent on rejected claim 1 above, hence rejected, at least, for their dependency on it.
Method claim 10 is also rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of patented application number US US10,998,586 – except ‘…initiating a controlled discharging process to discharge at least one of the battery cells’ of the claim limitations, which is same as “… balancing, the battery cells, upon detection of the charge imbalance’ do same discharging to balance as the specification and support figures indicates. This is a statutory double patenting rejection. See claims comparison in the table below.
Claims 11-18 of the instant application are dependent on rejected claim 10 above, hence rejected, at least, for their dependency on it.



Contact Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859